Citation Nr: 0806689	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  03-22 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a finger 
disability, to include residuals of frostbite to the fingers 
of both hands.  

2.  Entitlement to service connection for a toe disability.  

3.  Entitlement to service connection for residuals of a left 
shoulder injury.  

4.  Entitlement to service connection for a lumbosacral spine 
disorder.  


REPRESENTATION

Appellant represented by:	Sharon A. Hatton, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1977 to 
October 1985 and had two-and-a-half years of prior active 
service.  In addition, he had subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating action in 
which the Department of Veterans Affairs Regional Office (RO) 
in Winston-Salem, North Carolina denied the issues on appeal.  

Following receipt of notification of that determination, the 
veteran perfected a timely appeal with respect to the denial 
of his service connection claims.  In August 2004, the Board 
denied these issues.  In April 2005, the United States Court 
of Appeals for Veterans Claims (Court) vacated and remanded 
the Board's decision, pursuant to a Joint Motion.  In April 
2006, the Board remanded the veteran's appeal to the RO, 
through the Appeals Management Center (AMC), in Washington, 
DC for further evidentiary development and due process 
procedures.  

A personal hearing before a decision review officer at the RO 
was scheduled in June 2007.  In a letter dated two days prior 
to the hearing, the veteran's attorney asked that the RO 
cancel the hearing.  The attorney explained that the veteran 
was unable to attend the hearing due to his disabilities.  
Following completion of the requested actions, as well as a 
continued denial of the veteran's service connection claims, 
the AMC, in November 2007, returned his claims folder to the 
Board for further appellate review.  

Based on additional evidence received since the April 2006 
remand, the Board has determined that additional evidentiary 
development of the claims for service connection for 
residuals of a left shoulder injury and for a lumbosacral 
spine disorder is necessary.  These issues are, therefore, 
addressed in the REMAND portion of the decision below and are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran does not have a finger disability, to include 
residuals of frostbite to the fingers of both hands, that is 
associated with his active military duty.  

2.  The veteran does not have a toe disability associated 
with his active military duty.  


CONCLUSIONS OF LAW

1.  A finger disability, to include residuals of frostbite to 
the fingers of both hands, was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).  

2.  A toe disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, July 2002 and May 2006 letters provided 
the veteran with the criteria for his claims for service 
connection for finger and toe disabilities.  These documents 
also notified the veteran that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
these issues but that he must provide enough information so 
that the agency could request the relevant records.  In 
addition, the letters informed the veteran of his opportunity 
to submit "any additional evidence that . . . [he] want[s] 
[the agency] to consider," "any other evidence or 
information that . . . [he] think[s] will support . . . [his] 
claim," as well as "any evidence in . . . [his] possession 
that pertains to . . . [his] claim."  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II) 
and VAOPGCPREC 1-2004 (February 24, 2004).  See also Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The May 2006 letter, as well as a separate letter issued in 
December 2006, informed the veteran of the type of evidence 
necessary to establish the degree of disability (element #4) 
and an effective date (element #5).  See Dingess/Hartman, 
19 Vet. App. at 488.  In any event, however, as will be 
discussed below, the Board finds that the evidence of record 
does not support a grant of service connection for either the 
veteran's finger or toe claims.  In light of these denials, 
no ratings or effective dates will be assigned.  Thus, the 
Board finds that there can be no possibility of any prejudice 
to the veteran in proceeding with the issuance of a final 
decision of the service connection claims adjudicated in this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the RO provided the veteran with adequate VCAA 
notification letters in July 2002 and May 2006, with a 
supplemental notice in December 2006.  Clearly, only the July 
2002 letter was issued to the veteran prior to the initial 
denial of his service connection claims in September 2002.  
In any event, the veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Furthermore, in September 
2007, the service connection claims were readjudicated, and a 
supplemental statement of the case (SSOC) was issued.  
Consequently, the Board finds that nothing about the evidence 
or any response to the RO's notification suggests that the 
service connection issues adjudicated in this decision must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection claims adjudicated in this decision.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with his claims folder.  

In an October 2006 letter to the National Personnel Records 
Center (NPRC), the veteran explained that, during his Army 
service from 1979 to 1981, he was stationed at the Erzum, 
Turkey Unit-Tuslog Detachment 98 and that he went from the 
Tuslog Department to Fort Polk, LA Army Base.  The veteran 
requested "any and all complete medical files while [he was] 
stationed in Unit-Tuslog Detachment 98."  In subsequent 
letters dated in December 2006 and June 2007, the veteran's 
attorney noted that these records had not been obtained and 
associated with the claims folder and asked VA to procure the 
documents.  

At no time has the veteran or his attorney specifically 
asserted that these additional service medical records 
reflect finger treatment.  The Board acknowledges that, in 
the substantive appeal which was received at the RO in August 
2003, the veteran asserted that his toenails were surgically 
cut in 1979 in Turkey.  In any event, available service 
medical records already contained in the claims folder do 
indeed illustrate inservice-medical care for toe complaints.  
More significantly, the claims folder contains no competent 
evidence of a current diagnosis of a toe disability.  As 
such, the Board concludes that a remand of the veteran's 
finger and toe claims to accord the RO, through the AMC, an 
opportunity to procure any additional service medical records 
that may be available is not necessary.  

The veteran has not been accorded VA examinations relevant to 
his frostbite and toe claims.  Although service medical 
records reflect treatment for finger and toe symptomatology, 
the record contains no competent evidence of current 
diagnoses of either a finger disability (to include residuals 
of frostbite of the fingers) or a toe disability.  As such, 
the Board concludes that a remand to accord the veteran VA 
examinations of his fingers and toes is not necessary.  VA's 
duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
Charles v. Principi, 16 Vet. App. 370 (2002) & McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the service connection claims adjudicated 
in this decision.  Under the circumstances of this case, 
additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See, Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds that 
strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  See also, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (which holds that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Importantly, the veteran has pointed to no other pertinent 
evidence which has not been obtained.  Consequently, the 
Board will proceed to adjudicate the following service 
connection issues on appeal, based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

A.  A Finger Disability, To Include Residuals Of Frostbite To 
The Fingers Of Both Hands

The veteran maintains that, during his active military duty, 
he sustained frostbite to the fingers on both of his hands.  
In support of this contention, he has submitted June 2005 
statements from fellow servicemen who, while stationed in 
Texas, witnessed the frostbite that he sustained to his 
fingers.  In addition, the veteran maintains that, since 
service, he has continued to experience problems with his 
fingers, including pain during cold weather, a change in skin 
color (e.g., turning white) when handling any cold substance, 
and an inability to grasp objects in his hand.  

Service medical records are negative for complaints of, 
treatment for, or findings of frostbite to the veteran's 
fingers.  These military reports do, however, reflect 
treatment for swelling of the fingers of the left hand (as a 
result of a basketball injury in March 1978), a right hand 
injury with full range of motion and negative radiographic 
findings (in November 1983), and a laceration to the base of 
the right 5th digit on the palmar aspect with no evidence of 
infection (in August and September 1985).  The active duty 
separation examination conducted several weeks later in 
September 1985 reflected the presence of a scar on the base 
of the right small finger but was otherwise negative for 
relevant findings.  The subsequent reserve examinations did 
not include complaints, or findings, of finger pathology.  In 
fact, July 1991 and July 1993 reserve evaluations 
specifically found no scars.  

In a July 2003 letter, a private physician noted that the 
veteran "relayed to us and we have reviewed in the medical 
records . . . [his] frostbite injury" and then concluded 
that the veteran's frostbite injury in 1978 resulted in a 
Raynaud's phenomenon-type reaction.  In this regard, the 
Board notes that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale" to support his 
or her opinion.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Significantly, as the Board has discussed in this decision, 
the service medical records are negative for complaints of, 
or treatment for, frostbite of the veteran's fingers.  The 
active duty separation, and subsequent reserve, examinations 
are negative for findings of residuals of frostbite of his 
fingers.  Further, the post-service medical records do not 
reflect treatment for residuals of frostbite of the fingers.  
As such, the Board does not find the July 2003 private 
physician's opinion to be probative.  See Black v. Brown, 
5 Vet. App. 177, 180 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993); & Reonal v. Brown, 5 Vet. App. 458, 460 (1993) 
(in which the Court held that medical opinions have no 
probative value when they are based on an inaccurate factual 
predicate, such as the veteran's self-reported and inaccurate 
history).  

Further, in a June 2007 statement, another private doctor 
noted that the veteran's military records reflect treatment 
for the 5th digit of the veteran's right hand in September 
1985 and then concluded that this condition "should . . . be 
considered service connected."  As previously discussed in 
this decision, service medical records do reflect treatment 
for a laceration to the base of the right 5th digit on the 
palmar aspect with no evidence of infection in September 1985 
as well as a finding of a scar on the base of the right small 
finger at the separation examination conducted later that 
month.  Significantly, however, the June 2007 physician did 
not specifically state that the veteran has any residual 
disability of his right 5th finger.  In fact, the July 1991 
and July 1993 reserve examinations specifically found no 
scars.  Further, the post-service medical records which have 
been obtained and associated with the claims folder do not 
contain any evidence of complaints of, treatment for, or 
findings of a finger disability (to include the veteran's 
right 5th digit).  

There is, therefore, no competent evidence of a currently 
diagnosed finger disability, to include residuals of 
frostbite to the fingers of both hands, that is associated 
with the veteran's active military duty.  Without such 
evidence, the preponderance of the evidence is against his 
claim for service connection for such a disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a finger disability, to include 
residuals of frostbite to the fingers of both hands, must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  

B.  A Toe Disability

The veteran maintains that, in 1979, his toenails were 
surgically cut.  Service medical records reflect treatment 
for chronic foot blisters for the past year and callous 
formation on the dorsal aspect of both ankles (in April 1979) 
as well as ingrown toenails of both great toes (in September 
1980).  The September 1985 active duty separation 
examination, subsequent reserve examinations, as well as 
post-service medical records are negative for complaints of, 
treatment for, or findings of toe pathology.  

Significantly, there is no competent evidence of a currently 
diagnosed toe disability associated with the veteran's active 
military duty.  Without such evidence, the preponderance of 
the evidence is against his claim for service connection for 
such a disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The benefit-of-the-doubt rule does not apply, 
and the claim for service connection for a toe disability 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for a finger disability, to include 
residuals of frostbite to the fingers of both hands, is 
denied.  

Service connection for a toe disability is denied.  


REMAND

Residuals Of A Left Shoulder Injury

Service medical records reflect treatment for left shoulder 
muscle strain manifested by pain but no swelling following an 
injury in a basketball game (in January 1978), limitation of 
motion and a little sharp pain of the left shoulder (along 
with a large knot) following a collision during a baseball 
game (in June 1979), and a "small sliver of glass" in the 
left upper arm (following a December 1983 motor vehicle 
accident).  The September 1985 separation examination 
illustrated the presence of a scar on the veteran's left 
upper arm (from the automobile accident) but was otherwise 
negative for left shoulder symptomatology.  

The Board acknowledges that subsequent reserve examinations 
do not include complaints, or findings, of left shoulder 
pathology.  (In fact, July 1991 and July 1993 reserve 
evaluations specifically found no scars.)  Although a 
post-service November 1999 VA outpatient treatment report 
notes the veteran's complaints of left shoulder pain "for 
years," X-rays taken of that joint at that time and later in 
April 2002 were negative.  Further, at a September 2003 
examination, the examiner acknowledged the veteran's prior 
injuries to his left shoulder but concluded that they 
resulted in no residual findings and that the evaluation 
provided no pertinent pathology to render a diagnosis.  

Significantly, additional post-service medical records 
subsequently received reflect treatment for, and evaluation 
of, a left shoulder disability variously diagnosed as biceps 
tendinitis (with possible acromioclavicular strains), 
impingement, bicipital tendinitis, acromioclavicular 
arthritis, labral tear, and partial rotator cuff tear since 
September 2003.  In fact, in January 2005, the veteran 
underwent surgery on his left shoulder for impingement, 
bicipital tendinitis, acromioclavicular arthritis, labral 
tear, and partial rotator cuff tear of this joint.  

In a June 2005 letter, the private physician who conducted 
the January 2005 surgery on the veteran's left shoulder 
acknowledged the veteran's complaints of problems with this 
joint since the 1983 motor vehicle accident.  Additionally, 
the surgeon expressed his opinion that, "in all likelihood, 
this [the veteran's left shoulder condition which was 
characterized as acromioclavicular arthritis, impingement 
syndrome, and possible rotator cuff tear] is related to his 
initial injuries."  The doctor, however, did not indicate 
that, prior to rendering this conclusion, he had had the 
opportunity to review the veteran's in-service and 
post-service medical records.  

In light of the relevant in-service and post-service 
findings, as well as the June 2005 medical opinion which 
provides a possible association between the currently 
diagnosed left shoulder disabilities and the veteran's active 
military duty, the Board finds that a remand of the veteran's 
left shoulder claim is necessary.  On remand, the veteran 
should be accorded a pertinent VA examination to determine 
the nature, extent, and etiology of his currently diagnosed 
left shoulder disorders.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); and 
38 C.F.R. § 3.159(c)(4) (2007).  


Lumbosacral Spine Disorder

According to the service medical records, at a periodic 
examination conducted in November 1982, the veteran 
complained of recurrent back pain.  The examiner assessed low 
back strain.  A physical examination conducted after a motor 
vehicle accident in December 1983 demonstrated some pain on 
motion of the veteran's back.  The examiner described the 
pain as "not especially suspicious."  

The Board acknowledges that the September 1985 active duty 
separation examination, as well as the subsequent reserve 
evaluations, do not include complaints, or findings, of low 
back pathology.  Importantly, however, recent post-service 
medical records reflect treatment for, and evaluation of, a 
low back disability variously diagnosed as probable lumbar 
spondylosis with radiculopathy, degenerative disc disease, a 
questionable bone island versus a spur overlying the left 
sacroiliac joint, chronic back pain, right S1 radiculopathy, 
mild bilateral L5 radiculopathy, possible spinal stenosis, an 
intermittent herniated disc in the L4-L5 region, and 
degenerative disc disease of the lumbosacral spine since 
March 2003.  

In April 2003, a private physician noted that the veteran has 
a "known history of chronic back syndrome secondary to 
military injury."  In July 2003, this same doctor stated 
that the veteran's symptoms "are extremely consistent with 
an intermittent herniating disc in the L4-5 region produced 
by the two previous traumas [that] he sustained to his 
back."  The physician also explained that the veteran "has 
relayed to us and we have reviewed in the medical records 
several injuries to his lower back . . . [including when he 
did] physical therapy in 1977 and again . . . [when he was] 
involved in a motor vehicle accident . . . in 1983."  

In light of the relevant in-service and post-service 
findings, as well as the April 2003 and July 2003 medical 
opinions which provide a possible association between the 
currently diagnosed low back disabilities and the veteran's 
active military duty, the Board finds that a remand of the 
veteran's low back claim is necessary.  On remand, the 
veteran should be accorded a pertinent VA examination to 
determine the nature, extent, and etiology of his currently 
diagnosed low back disorders.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 
and 38 C.F.R. § 3.159(c)(4) (2007).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:  

1.  The AOJ should contact the National 
Personnel Records Center (NPRC), and 
any other appropriate organizations 
(including the army base at Fort Polk, 
LA), to procure any additional service 
medical records that may be available.  
The Board is particularly interested in 
records of treatment that the veteran 
received between 1979 to 1981, when he 
was stationed at the Erzum, Turkey 
Unit-Tuslog Detachment 98.  All 
attempts to procure these records 
should be annotated in the claims 
folder.  Any such available records 
should be associated with the claims 
folder.  

2.  After obtaining the appropriate 
release of information form, the AOJ 
should procure copies of any records of 
left shoulder and low back treatment 
that the veteran has received from 
Dr. Ricky Thomas since January 2007.  
All such available records should be 
associated with the claims folder.  

3.  Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination to determine the nature, 
extent, and etiology of any left 
shoulder and low back disability.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated studies, 
including X-rays, should be conducted.  

All pertinent pathology should be noted 
in the examination report.  For any 
left shoulder disability diagnosed, the 
examiner should express an opinion as 
to whether it is at least as likely as 
not (e.g., a 50% probability or 
greater) that any such currently 
diagnosed disability had its clinical 
onset in service or is otherwise 
related to active service, including 
the in-service episodes of treatment 
for a left shoulder muscle strain 
manifested by pain in January 1978, 
limitation of motion and a little sharp 
pain of the left shoulder (along with a 
large knot) in June 1979, and a "small 
sliver of glass" in the left upper arm 
in December 1983.  

For any low back disability diagnosed, 
the examiner should express an opinion 
as to whether it is at least as likely 
as not (e.g., a 50% probability or 
greater) that any such currently 
diagnosed disability had its clinical 
onset in service or is otherwise 
related to active service, including 
the in-service episodes of treatment 
for low back strain in November 1982 
and pain on motion of the back in 
December 1983.  

4.  Following the completion of the 
above, the AOJ should re-adjudicate the 
claims for service connection for 
residuals of a left shoulder injury and 
for a lumbosacral spine disorder.  If 
the decisions remain in any way adverse 
to the veteran, he and his attorney 
should be provided with an SSOC.  The 
SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues remaining on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


